Citation Nr: 1705614	
Decision Date: 02/24/17    Archive Date: 02/28/17

DOCKET NO.  10-09 144	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a left wrist disorder.

2.  Entitlement to service connection for a left knee disorder.

3.  Entitlement to service connection for a right knee disorder.

4.  Entitlement to service connection for an acquired psychiatric disorder, claimed as memory loss, anxiety, and depression.

5.  Entitlement to service connection for radiculopathy/neuropathy of the right upper extremity.

6.  Entitlement to service connection for radiculopathy/neuropathy of the left upper extremity.

7.  Entitlement to service connection for radiculopathy/neuropathy of the right lower extremity.

8.  Entitlement to service connection for radiculopathy/neuropathy of the left lower extremity.

9.  Entitlement to service connection for a left ankle disorder.

10.  Entitlement to service connection for a right ankle disorder.

11.  Entitlement to service connection for fatigue.

12.  Entitlement to service connection for a left hand disorder.

13.  Entitlement to service connection for a left hip disorder.  

14.  Entitlement to service connection for a right hip disorder.

15.  Entitlement to service connection for erectile dysfunction.

16.  Entitlement to service connection for arthritis, bilateral hands.

17.  Entitlement to service connection for arthritis, bilateral feet.

18.  Entitlement to service connection for residuals of fracture, right hand.

19.  Entitlement to an increased rating for degenerative disc disease with bulging of the annulus with narrowing of the left neural foramen at L5-S1, currently rated 
40 percent disabling.

20.  Entitlement to an increased rating for left shoulder capsulitis with bicipital tendonitis and bursitis, currently rated 20 percent disabling.

21.  Entitlement to an increased rating for cervical strain, right paracentral disc herniation at C6-7, currently rated 20 percent disabling.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran served on active duty from February 2002 to July 2003.

These matters come to the Board of Veterans' Appeals (Board) from rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO).  

In a March 2009 rating decision, the RO denied entitlement to a disability rating in excess of 10 percent for a lumbar spine disability and a disability rating in excess of 10 percent for a cervical spine disability.  A notice of disagreement was filed in May 2009.  In an August 2009 rating decision, the RO assigned a 20 percent disability rating to left shoulder disability, effective May 5, 2009.  A notice of disagreement was filed in October 2009.  A statement of the case was issued in February 2010 and a substantive appeal was received in March 2010.  

In a June 2010 rating decision, the RO denied entitlement to service connection for a left wrist strain/numbness, left knee disability, right knee disability, memory loss, anxiety, depressive disorder, right upper extremity radiculopathy and neuropathy, left upper extremity radiculopathy and neuropathy, right lower extremity radiculopathy and neuropathy, left lower extremity radiculopathy and neuropathy, left ankle disability, right ankle disability, fatigue, left hand disability, left hip disability, and right hip disability.  A notice of disagreement was filed in July 2010, a statement of the case was issued in December 2010, and a substantive appeal was received in January 2011.  The Veteran's claimed memory loss, anxiety, and depressive disorder have been recharacterized as entitlement to an acquired psychiatric disability.  

In an August 2011 rating decision, the RO denied entitlement to service connection for erectile dysfunction, arthritis, bilateral hands, and arthritis, bilateral feet.  A notice of disagreement was filed in October 2011, a statement of the case was issued in December 2012.  While there is no indication that the Veteran filed a timely substantive appeal, such issues were certified by the RO and were included in his representative's Appellate Brief.  Thus, the Board will waive the issue of timeliness and will exercise jurisdiction over the claims.  See Percy v. Shinseki, 
23 Vet. App. 37, 44-46 (2009).

In a January 2013 rating decision, the RO assigned a 40 percent disability rating to lumbar spine disability, effective November 29, 2012, and assigned a 20 percent disability rating to cervical spine disability, effective December 15, 2011.  Although increased ratings have been granted, the issues remain in appellate status, as the maximum schedular ratings have not been assigned.  AB v. Brown, 6 Vet. App. 35, 38 (1993). 

In an April 2013 rating decision, the RO granted service connection for psoriasis, assigning a 60 percent rating, effective May 5, 2009.  The grant of service connection for psoriasis constituted a full award of the benefit sought on appeal as to that issue.  See Grantham v. Brown, 114 F. 3d 1156, 1158 (Fed. Cir. 1997).  Neither the Veteran nor his representative submitted a jurisdiction-conferring notice of disagreement as to the down-stream elements of effective date or compensation level within the applicable time period.  Thus, those issues are not currently in appellate status.  Id.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.



REMAND

The virtual folder contains VA treatment records dated through November 16, 2012.  Updated treatment records must be obtained for the period from November 17, 2012.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).

Psychiatric disability

In April 2010, the Veteran underwent a VA examination.  The examiner diagnosed depressive disorder not otherwise specified.  The examiner opined that the neuropsychiatric condition is not caused by or a result of the Veteran's service-connected lumbar spine disability.  The examiner commented that the Veteran sought psychiatric care in 2010, seven years after military discharge and seven years after the accident that led to the service-connected conditions.  

Such examination does not adequately address whether his claimed psychiatric disability is due to or aggravated by a service-connected disability, and such rationale only addresses continuity rather than any secondary relationship.  Thus, a further opinion must be sought.

Neuropathy/radiculopathy bilateral upper and lower extremities

A May 2010 VA examination reflects no clinical or electrodiagnostic evidence of neuropathy and/or radiculopathy affecting the upper and lower extremities.  Likewise, a June 2010 nerve conduction study reflects no evidence of lumbar spine radiculopathy nor peripheral neuropathy.  07/13/2010 Medical Treatment Record-Non-Government Facility.  

In April 2011, the Veteran asserted that he had blockings done on his back and still experiences neuropathy/radiculopathy in both arms and legs.  04/26/2011 VA 21-4138 Statement in Support of Claim.

As such examinations were conducted over 6 years ago, the Veteran should be afforded another VA examination to assess whether he has neuropathy/radiculopathy of the bilateral upper or lower extremities associated with a service-connected disability.  

Bilateral knee, bilateral hip, bilateral ankle

A service treatment record reflects complaints of right knee problems.  The assessment was iliotibial band syndrome.  02/06/2014 STR-Medical-Photocopy at 19.  

In a February 2010, a private physician suggested that the Veteran could have problems with his hips, knees and ankles secondary to his lumbar spine and cervical spine disabilities.  03/02/2010 Third Party Correspondence.  This statement triggers VA's duty to assist as it indicates that the knees, hips, and ankles may be related or secondary to service-connected disabilities.  As such, an opinion should be sought as to whether he has any disabilities of the hips, knee or ankles due to or aggravated by a service-connected disability and whether he has a right knee disability due to active service.  

Left wrist/hand

An April 2010 VA examination reflects a diagnosis of left wrist strain and numbness which the examiner stated that there is a big possibility of a neural component (radicular) of the left upper extremity due to disc herniation at the cervical area.  As detailed, however, a May 2010 VA examination reflects no clinical or electrodiagnostic evidence of neuropathy and/or radiculopathy affecting the upper and lower extremities.  The Veteran should be afforded another VA examination to clarify whether he has a disability of the left wrist/hand due to a service-connected disability.  

Fatigue

The Veteran asserts that he has fatigue due to his service-connected disabilities.  The Veteran should be afforded a VA examination to assess the nature and etiology of his claimed fatigue.  Id.

Erectile dysfunction

In August 2011, the Veteran underwent a VA examination.  The examiner found that the Veteran has erectile dysfunction that has good response to Vardenafil, and the lumbar spine disability does not affect the erection but interferes with the act of sex.  The examiner opined that the Veteran's erectile dysfunction has no relation to the left shoulder condition and the lumbar spine disability.  The examiner explained that the nerves that deal with the penile erection are not affected with the left shoulder condition or the lumbar spine disability.  

Such opinion does not adequately address whether his erectile dysfunction is due to or aggravated to a service-connected disability, to include the effects of any medication taken for these disabilities.  Thus, further opinion must be sought.

Arthritis, bilateral hands and feet

It appears that the Veteran may be claiming entitlement to service connection for arthritis of the hands and feet due to service-connected disabilities or due to medication taken for service-connected disabilities.  01/25/2011 Correspondence (Spanish); 01/30/2017 Correspondence (Translated) at 9, 11.  The Veteran should be afforded a VA examination to assess the nature and etiology of his claimed conditions.

Increased rating issues

In December 2011, the Veteran underwent a VA examination to assess the severity of his lumbar spine, cervical spine, and left shoulder disabilities, and in November 2012 he underwent a VA examination to assess the severity of his lumbar spine disability.  The evidence seems to indicate that these disabilities have increased in severity since the last examinations conducted over 6 years and 5 years ago, respectively.  In this regard, a July 2012 VA primary care note reflects that his musculoskeletal range of motion was impaired, multiple areas of upper back and low back with spasms, and impaired mobility.  4/3/13 CAPRI at 43.  In light of this, the Veteran should be afforded a VA examination to assess the severity of his disabilities.  

Right hand fracture

In a July 2013 rating decision, the RO denied entitlement to service connection for a right hand fracture.  In January 2014, the Veteran filed a notice of disagreement.  01/17/2014 VA 21-4138 Statement in Support of Claim.  Remand is necessary for issuance of a statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following actions:

1.  Request that the Veteran identify any private treatment providers and after obtaining appropriate releases, request records from the identified medical providers.

2.  Associate with the record updated VA treatment records for the period from November 17, 2012.

3.  Schedule the Veteran for a VA psychiatric examination with an examiner with appropriate expertise to determine the nature and etiology of his claimed acquired psychiatric disability.  The virtual folder should be made available to and be reviewed by the examiner in conjunction with the examination.  

The examiner is asked to respond to the following:

a)  Please identify all psychiatric disabilities.

Consideration should be given to the diagnoses of record.

b)  Whether it is at least as likely as not (i.e., a likelihood of 
50 percent or more) that an acquired psychiatric disability manifested during active service or is otherwise due to active service.  

c) Whether it is at least as likely as not (i.e., a likelihood of 
50 percent or more) that an acquired psychiatric disability is caused by a service-connected disability.  

d)  Whether it is at least as likely as not (50 percent or greater probability) that an acquired psychiatric disability has been aggravated (e.g., permanently worsened beyond the normal progression of that disease) by a service-connected disability.

If aggravation is found, the examiner should also state, to the extent possible, the baseline level of disability prior to aggravation.  This may be ascertained by the medical evidence of record and also by the Veteran's statements as to the nature, severity, and frequency of his observable symptoms over time.  

Provide a comprehensive rationale for every opinion.  All pertinent evidence, including both lay and medical, should be considered.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

4.  Schedule the Veteran for a VA neurological examination with an examiner with appropriate expertise to determine the nature and etiology of his claimed neuropathy/radiculopathy of the bilateral lower and upper extremities and left hand/wrist disability.  The virtual folder should be made available to and be reviewed by the examiner in conjunction with the examination.  

The examiner is asked to respond to the following:

a)  Please identify all neurological disabilities associated with the bilateral upper extremities, bilateral lower extremities, and left hand/wrist.

Consideration should be given to the diagnoses of record.

b)  Whether it is at least as likely as not (i.e., a likelihood of 
50 percent or more) that a neurological disability associated with the bilateral lower extremities is caused by a service-connected disability.  

c)  Whether it is at least as likely as not (50 percent or greater probability) that a neurological disability associated with the bilateral lower extremities has been aggravated (e.g., permanently worsened beyond the normal progression of that disease) by a service-connected disability.

d)  Whether it is at least as likely as not (i.e., a likelihood of 
50 percent or more) that a neurological disability associated with the bilateral upper extremities is caused by a service-connected disability.  

e)  Whether it is at least as likely as not (50 percent or greater probability) that a neurological disability associated with the bilateral upper extremities has been aggravated (e.g., permanently worsened beyond the normal progression of that disease) by a service-connected disability.

f)  Whether it is at least as likely as not (i.e., a likelihood of 
50 percent or more) that a neurological disability associated with the left hand or wrist is caused by a service-connected disability.  

g)  Whether it is at least as likely as not (50 percent or greater probability) that a neurological disability associated with the left hand or wrist has been aggravated (e.g., permanently worsened beyond the normal progression of that disease) by a service-connected disability.

If aggravation is found, the examiner should also state, to the extent possible, the baseline level of disability prior to aggravation.  This may be ascertained by the medical evidence of record and also by the Veteran's statements as to the nature, severity, and frequency of his observable symptoms over time.  

Provide a comprehensive rationale for every opinion.  All pertinent evidence, including both lay and medical, should be considered.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

5.  Schedule the Veteran for a VA orthopedic examination with an examiner with appropriate expertise to determine the nature and etiology of his claimed disabilities of the knees, hips, ankles, left hand/wrist, right hand, and feet.  The virtual folder should be made available to and be reviewed by the examiner in conjunction with the examination.  

The examiner is asked to respond to the following:

a)  Please identify all disabilities associated with the knees, hips, ankles, left hand or wrist, right hand, and feet.

Consideration should be given to the diagnoses of record.

b)  Whether it is at least as likely as not (i.e., a likelihood of 
50 percent or more) that a right knee disability manifested during active service or is otherwise due to active service.  

c)  Whether it is at least as likely as not (i.e., a likelihood of 
50 percent or more) that a right or left knee disability is caused by a service-connected disability.  

d)  Whether it is at least as likely as not (50 percent or greater probability) that a right or left knee disability has been aggravated (e.g., permanently worsened beyond the normal progression of that disease) by a service-connected disability.

e)  Whether it is at least as likely as not (i.e., a likelihood of 
50 percent or more) that a right or left hip disability is caused by a service-connected disability.  

f)  Whether it is at least as likely as not (50 percent or greater probability) that a right or left hip disability has been aggravated (e.g., permanently worsened beyond the normal progression of that disease) by a service-connected disability.

g)  Whether it is at least as likely as not (i.e., a likelihood of 
50 percent or more) that a left or right ankle disability is caused by a service-connected disability.  

h)  Whether it is at least as likely as not (50 percent or greater probability) that a left or ankle disability has been aggravated (e.g., permanently worsened beyond the normal progression of that disease) by a service-connected disability.

i)  Whether it is at least as likely as not (i.e., a likelihood of 
50 percent or more) that a left hand or wrist disability is caused by a service-connected disability.  

j)  Whether it is at least as likely as not (50 percent or greater probability) that a left hand or wrist disability has been aggravated (e.g., permanently worsened beyond the normal progression of that disease) by a service-connected disability.

k)  Whether it is at least as likely as not (i.e., a likelihood of 
50 percent or more) that a right hand disability is caused by a service-connected disability.  

l)  Whether it is at least as likely as not (50 percent or greater probability) that a right hand disability has been aggravated (e.g., permanently worsened beyond the normal progression of that disease) by a service-connected disability.

m)  Whether it is at least as likely as not (i.e., a likelihood of 
50 percent or more) that a disability of the feet is caused by a service-connected disability.  

n)  Whether it is at least as likely as not (50 percent or greater probability) that a disability of the feet has been aggravated (e.g., permanently worsened beyond the normal progression of that disease) by a service-connected disability.

If aggravation is found, the examiner should also state, to the extent possible, the baseline level of disability prior to aggravation.  This may be ascertained by the medical evidence of record and also by the Veteran's statements as to the nature, severity, and frequency of his observable symptoms over time.  

Provide a comprehensive rationale for every opinion.  All pertinent evidence, including both lay and medical, should be considered.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

6.  Schedule the Veteran for a VA examination with an examiner with appropriate expertise to determine the nature and etiology of his claimed fatigue.  The virtual folder should be made available to and be reviewed by the examiner in conjunction with the examination.  

The examiner is asked to respond to the following:

a)  Please state whether the Veteran has a chronic disability manifested by fatigue.

Consideration should be given to the diagnoses of record.

b)  Whether it is at least as likely as not (i.e., a likelihood of 
50 percent or more) that fatigue is caused by a service-connected disability.  

c)  Whether it is at least as likely as not (50 percent or greater probability) that fatigue has been aggravated (e.g., permanently worsened beyond the normal progression of that disease) by a service-connected disability.

If aggravation is found, the examiner should also state, to the extent possible, the baseline level of disability prior to aggravation.  This may be ascertained by the medical evidence of record and also by the Veteran's statements as to the nature, severity, and frequency of his observable symptoms over time.  

Provide a comprehensive rationale for every opinion.  All pertinent evidence, including both lay and medical, should be considered.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

7.  Schedule the Veteran for a VA examination with an examiner with appropriate expertise to determine the nature and etiology of his claimed erectile dysfunction.  The virtual folder should be made available to and be reviewed by the examiner in conjunction with the examination.  

The examiner is asked to respond to the following:

a)  Whether it is at least as likely as not (i.e., a likelihood of 
50 percent or more) that erectile dysfunction is caused by a service-connected disability, to include medications taken therefore.

b)  Whether it is at least as likely as not (50 percent or greater probability) that erectile dysfunction has been aggravated (e.g., permanently worsened beyond the normal progression of that disease) by a service-connected disability, to include medications taken therefore.

If aggravation is found, the examiner should also state, to the extent possible, the baseline level of disability prior to aggravation.  This may be ascertained by the medical evidence of record and also by the Veteran's statements as to the nature, severity, and frequency of his observable symptoms over time.  

Provide a comprehensive rationale for every opinion.  All pertinent evidence, including both lay and medical, should be considered.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

8.  Schedule the Veteran for an orthopedic examination with an examiner with appropriate expertise to assess the severity of his lumbar spine and cervical spine disabilities.  The virtual folder should be made available to the examiner for review in conjunction with the examination.  Any medically indicated special tests should be accomplished, and all special test and clinical findings should be clearly reported.  

The examination of the lumbar spine and cervical spine should include range of motion studies considering both active and passive range of motion, and both weight and nonweight-bearing.

With regard to range of motion testing, the examiner should report at what point (in degrees) pain is elicited as well as whether there is any other functional loss due to pain, weakened movement, excess fatigability, incoordination, or flare-ups.  These determinations must be expressed in terms of the additional limitation of motion in approximate degrees due to each functional factor that is present.  The examiner should report on whether there is functional loss due to limited strength, speed, coordination or endurance.  The joints involved should be tested for pain on both active and passive motion, in weight-bearing and non-weightbearing and, if possible.  If any required testing is not feasible or possible, please explain why.

The examiner should comment on the functional limitations caused by pain and any other associated symptoms, to include the frequency and severity of flare-ups of these symptoms, and the effect of pain on range of motion.  The examiner should attempt to estimate additional loss of function during such flare-ups and such additional loss should be expressed in degrees of motion.

The examiner should specifically state if ankylosis and muscle spasm are present.  

The examiner is advised that the Veteran is competent to report limitations during flare-ups.  

The examiner should report any specific information as to the frequency and duration of incapacitating episodes in the past 12 months.

The examiner should also describe all neurologic manifestations, to include, but not limited to bowel or bladder impairment related to the service-connected disabilities of the spine.  

The examiner should also provide an opinion concerning how the lumbar spine disability and cervical spine disability affects his functioning.  The examiner should describe the types of limitations he would experience as a result of his lumbar spine disability and cervical spine disability.  

The examiner must provide a comprehensive rationale for the opinions.  

9.  Schedule the Veteran for a VA orthopedic examination with a physician with appropriate expertise in order to ascertain the severity of his left shoulder disability.  It is imperative that the Virtual folders be reviewed in conjunction with the examination.  Any medically indicated special tests, including x-rays, should be accomplished, and all special test and clinical findings should be clearly reported.  

Range of motion testing of the left shoulder should be accomplished and the examiner should report functional impairment due to incoordination, weakened movement excess fatigability, pain or flare-ups in terms of additional degrees of limitation of motion.  To the extent possible the functional impairment due to incoordination, weakened movement and excess fatigability on use should be assessed in terms of additional degrees of limitation of motion.  If no flare-ups are reported the examiner must still estimate the degree of functional loss due to those reported at the prior examination.

The examiner is advised that the Veteran is competent to report limitation during flare-ups.

The examiner should also provide an opinion concerning the impact of the Veteran's left shoulder disability on his ability to work, to include how the left shoulder disability affects his functioning.  The examiner should describe the types of limitations he would experience as a result of his left shoulder disability.

The examiner should give reasons for all opinions. 

10.  After completion of the above, review the expanded record and readjudicate the service connection and increased rating issues.  If any of the benefits sought are not granted in full, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

11.  Issue a statement of the case with regard to the issue of entitlement to service connection for residuals of fracture, right hand.  This issue should not be certified to the Board unless the Veteran submits a timely substantive appeal.

The Veteran and his representative have the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2016).



